Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/5/21 have been fully considered but they are not persuasive. 
Applicant argues that “Therefore, in order for corona discharge to occur, the main electrodes and the resin film layer (A) need to be detached from each other. FIGs. 9-13 of Kioke also show that the main electrodes do not touch the resin film layer (A). On the contrary, the electrets recited in claim are in touch with the surface of the filter. The originally filed specification described: “In this invention, it is proposed to use electret in9 the filter.”10 FIGs. 2-8 of the originally filed specification also shows that the electrets are in touch with the filer and is arranged as part of the filter, which is different from the main electrodes detached from the resin film layer (A) as disclosed in Kioke. Therefore, Kioke teaches away from “the electrets are placed on two surfaces of the filter and are charged with opposite charges” as recited in the instantly amended claim 1.”
Examiner respectfully disagrees. The claim language merely discloses that “the electrets are placed on two surfaces of the filter and are charged with opposite charges”. There is no language in the claim that suggest that the electrodes are attached to the surface of the filter. As recited in the previous rejection the electrodes are placed on both sides and oppositely charged. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goida (20120237073) and further in view of Koike (20160250649).
	Regarding claims 1, 2, 6, 9, 10 and 11, Goida disclose a MEMS microphone device which is an electronic apparatus (Fig 2), comprising: a substrate (Fig 2, substrate 12); a MEMS element (Fig 2, Mems microphone die 18) placed on the substrate; a cover (Fig 2, lid 11) encapsulating the MEMS element together with the substrate; and a port (Fig 2, Acoustic pathway 15 on the substrate) for the MEMS element to access outside, wherein the port is provided with a filter (Fig 2, Filter 28) which has holes and includes electrostatic force to prevent particles from entering into the MEMS element (Paragraph 0046 discloses “The bias circuit can bias the package filter 28 so as to attract particles to the package filter 28 to reduce the number of particles that reach the MEMS microphone die during operation. For example, the particles can have a charge, .
However, Goida does not specifically disclose that the filter is an electret filter with mesh holes.
Koike disclose an electret filter with mesh holes that is used to attract particles in a filtering method (Figs 1-5 and Paragraph 0073. Also paragraph 0054 discloses “[0054] The filter of the present invention is one in which air channels are formed using an electret sheet,”).
Since both Goida and Koike disclose attracting particles of dust in a filtering mechanism by mean of electric charge it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the electret structure ofKoike in the teachings by Goida. The motivation for this would have been to effectively and accurately and with higher sensitivity collect dust before it gets to the interior structure of the MEMS device.
The combination further discloses that the electrets are placed on two surfaces of the filter and are charged with opposite charges (Koike, Paragraph 0145 discloses “The amount of charge introduced into the resin film layer (A) by the DC corona discharge treatment depends on the amount of current flowing into the main electrodes and the counter electrodes at the time of treatment. The amount of current increases as the voltage between the electrodes becomes higher” The voltage i.e. .

	Regarding claims 3 and 4, Goida and Kioke disclose the limitations of claim 1. The combination further discloses that the electret are either charges close to the surface or deeper and as a bulk (Koike Abstract discloses that “a volume charge density of the filter being from 10 to 5000 nC/cm.sup.3.” this means it could be only on the surface and a very narrow depth or deeper which examiner interpret this as bulk)
Regarding claim 7, Goida and Kioke disclose the limitations of claim 1. The combination further discloses that the filter is made of metal plate (Koike, Paragraph 0141, “…use a flat metal plate or a metal roller for the ground electrode.”), the surfaces of the metal plate are covered by polymer (Paragraph 0075 dislcoses all types of resin that can be used and they are all polymers), and the polymer is charged with electret charges.
Regarding claim 8, Goida and Kioke disclose the limitations of claim 1. The combination further discloses a support substrate, wherein the support substrate is attached with the filter to support the filter (Fig 7, there are unnumbered layers on the top and bottom of the electret layer 8 which are supporting the structure).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652